     Case 3:16-cv-00236-WHO Document 1062 Filed 03/06/20 Page 1 of 7


 1   STEVEN L. MAYER (No. 62030)                BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                PLANNED PARENTHOOD NORTHERN
 2   JEREMY T. KAMRAS (No. 237377)              CALIFORNIA
     ARNOLD & PORTER KAYE SCHOLER               2185 Pacheco Street
 3   LLP                                        Concord, California 94520
     Three Embarcadero Center, 10th Floor       Telephone:    (415) 531-1791
 4   San Francisco, California 94111-4024       Email: beth.parker@ppnorcal.org
     Telephone:    (415) 471-3100
 5   Facsimile:    (415) 471-3400               HELENE T. KRASNOFF
     Email: steve.mayer@arnoldporter.com        (admitted pro hac vice)
 6            sharon.mayo@arnoldporter.com      PLANNED PARENTHOOD FEDERATION OF
              jeremy.kamras@arnoldporter.com    AMERICA
 7                                              1110 Vermont Avenue, NW, Suite 300
     DIANA STERK (admitted pro hac vice)        Washington, DC 20005-6300
 8   ARNOLD & PORTER KAYE SCHOLER               Telephone:     (202) 973-4800
     LLP                                        Email: helene.krasnoff@ppfa.org
 9   250 West 55th Street
     New York, New York 10019-9710              AMY L. BOMSE (No. 218669)
10   Telephone:    (212) 836-8000               ROGERS JOSEPH O’DONNELL
     Email: diana.sterk@arnoldporter.com        311 California St., 10th Floor
11                                              San Francisco, California 94104
     RHONDA R. TROTTER (No. 169241)             Telephone:     (415) 956-2828
12   OSCAR D. RAMALLO (No. 241487)              Email: ABomse@rjo.com
     ARNOLD & PORTER KAYE SCHOLER
13   LLP
     777 S. Figueroa Street, 44th Floor
14   Los Angeles, California 90017
     Telephone:     (213) 243-4000
15   Email: rhonda.trotter@arnoldporter.com
              oscar.ramallo@arnoldporter.com
16
     Attorneys for Plaintiffs
17
                                   UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
20   PLANNED PARENTHOOD FEDERATION                 Case No. 3:16-cv-00236-WHO
     OF AMERICA, INC., et al.,
21                                                 PLAINTIFFS’ OPPOSITION TO
                                                   DEFENDANTS’ CROSS-MOTION TO
22                          Plaintiff,             DEFER ADJUDICATION OF THE
                                                   ATTORNEYS’ FEES AND LITIGATION
23          vs.                                    COSTS UNTIL ALL APPEALS HAVE
                                                   BEEN EXHAUSTED
24   CENTER FOR MEDICAL PROGRESS, et
     al.,                                          No Hearing Scheduled
25
                            Defendants.
26
27
28

      PLS.’ OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO DEFER ADJUDICATION OF ATTORNEYS’
                                  FEES AND LITIGATION COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1062 Filed 03/06/20 Page 2 of 7


 1                                             INTRODUCTION

 2             In their motion, Defendants ask the Court to defer consideration of Plaintiffs’ claim for

 3   attorneys’ fees and litigation costs until after all of their appeals have been exhausted. The Court

 4   should deny this request for three separate reasons: First, although Defendants cloak their request

 5   in the guise of furthering judicial economy, granting their motion will frustrate judicial economy

 6   by leading to piecemeal appeals and forcing the Court to put off making its fee and cost

 7   determinations to a time when the case is no longer fresh in the Court’s mind. Second, Defendants’

 8   request infringes upon Plaintiffs’ interest in prompt payment, and Defendants have not stated any

 9   reasonable prejudice that they would suffer if the Court did not defer the issue. Third, Defendants’

10   arguments regarding why they may be successful on appeal have already been rejected by either

11   the Court or the jury; and, in any event, courts have recognized that merely raising a question as to

12   the merits on appeal is insufficient to warrant deferring a determination of fees and costs.

13                                                ARGUMENT

14   I.        JUDICIAL ECONOMY SUPPORTS HEARING PLAINTIFFS’ MOTION FOR
               ATTORNEYS’ FEES AND COSTS IN A TIMELY FASHION.
15
               The Federal Rules of Civil Procedure and case law recognize that judicial economy is
16
     furthered—not hampered—by promptly ruling on motions for fees and costs.1 The 1993 Advisory
17
     Committee’s notes to Rule 54 emphasize that deciding an attorneys’ fee motion shortly after trial
18
     allows the court to resolve the dispute “while the services performed are freshly in mind,” and
19
     enables the court “to make its ruling on a fee request in time for any appellate review of a dispute
20
     over fees to proceed at the same time as review on the merits of the case.” Fed. R. Civ. P. 54, 1993
21
     Amendment. Similarly, the 1993 Advisory Committee’s notes to Rule 58 state that, rather than
22
     deferring the issue, “in many cases it may be more efficient to decide fee questions before an appeal
23
     is taken so that appeals relating to the fee award can be heard at the same time as appeals relating
24
     to the merits of the case.” Fed. R. Civ. P. 58, 1993 Amendment.
25
               Case law is in accord. “[T]he weight of authority is that the usual course is for the Court to
26
     1
27    There is no dispute that this Court retains jurisdiction to rule on motions for attorneys’ fees even
     after a notice of appeal has been filed. Masalosalo by Masalosalo v. Stonewall Ins. Co., 718 F.2d
28   955, 957 (9th Cir. 1983) (“The district court retained the power to award attorneys’ fees after the
     notice of appeal from the decision on the merits had been filed.”).
                                                                                      Page 1
          PLS.’ OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO DEFER ADJUDICATION OF ATTORNEYS’
                                      FEES AND LITIGATION COSTS
                                        Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1062 Filed 03/06/20 Page 3 of 7


 1   consider attorneys’ fees promptly after the merits decision rather than stay a motion for attorneys’

 2   fees until resolution of the appeal.” Sport Dimension, Inc. v. Coleman Co., No. CV 14-00438 BRO

 3   (MRWx), 2015 WL 10013784, at *3 n.1 (C.D. Cal. June 4, 2015) (quoting Lugus IP, LLC v. Volvo

 4   Car Corp., No. CIV.A. 12-2906 JEI/JS, 2015 WL 1399175, at *3 (D.N.J. Mar. 26, 2015)); Spitz

 5   Techs. Corp. v. Nobel Biocare USA LLC, No. SACV 17-00660 JVS (JCGx), 2018 WL 6016149,

 6   at *2 (C.D. Cal. Aug. 13, 2018), aff’d, 773 Fed. Appx. 625 (Fed. Cir. 2019) (same); Yenidunya

 7   Invs., Ltd. v. Magnum Seeds, Inc., No. CIV 2:11-1787 WBS, 2012 WL 538263, at *5 (E.D. Cal.

 8   Feb. 17, 2012) (“The court is in a much better position at the present time, when the details of the

 9   proceedings are fresh in its mind, to judge the expertise and time required by [counsel] to prevail

10   in this case than it would be when the appeal has been decided.”); see also Tobin v. Liberty Mut.

11   Ins. Co., 553 F.3d 121, 149 (1st Cir. 2009) (holding that “set[ting] the fee at the conclusion of the

12   trial” is “the better practice”). The Ninth Circuit has also implied as much, noting that the district

13   court’s retention of power to award attorneys’ fees after a notice of appeal “best serves the policy

14   against piecemeal appeals” and “prevent[s] postponement of fee consideration until after the circuit

15   court mandate, when the relevant circumstances will no longer be fresh in the mind of the district

16   judge.” Masalosalo, 718 F.2d at 957 (citing Terket v. Lund, 623 F.2d 29, 34 (7th Cir. 1980)).

17          Here, determining Plaintiffs’ attorneys’ fees and costs awards after entry of the Court’s

18   orders on all post-trial motions will allow for a single appeal of all remaining outstanding issues in

19   the litigation. See Yenidunya, 2012 WL 538263, at *5 (“Judicial economy would therefore not be

20   served by requiring the court to revisit cases years after they were initially decided for the sole

21   purpose of awarding attorneys’ fees.”).

22   II.    DEFENDANTS’ REQUEST WOULD INFRINGE UPON PLAINTIFFS’
            INTEREST IN PROMPT PAYMENT, AND DEFENDANTS’ CLAIMS OF
23          PREJUDICE ARE UNAVAILING.
24          Defendants next argue that deferral is warranted because both (i) Plaintiffs will not suffer

25   any prejudice from such an order; and (ii) Defendants will suffer prejudice absent relief.

26   Defendants are wrong on both counts. Cross-Mot. (Dkt. 1061) at 4-5.

27          Regarding the first argument, courts have recognized that a successful plaintiff has at least

28   an “interest in the prompt payment of its taxable costs” and is presumptively injured by delay.
                                                                                  Page 2
      PLS.’ OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO DEFER ADJUDICATION OF ATTORNEYS’
                                  FEES AND LITIGATION COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1062 Filed 03/06/20 Page 4 of 7


 1   Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-LHK, 2014 WL 4745933, at *4 (N.D. Cal.

 2   Sept. 19, 2014); see also Emblaze Ltd. v. Apple Inc., No. 5:11-cv-01079-PSG, 2015 WL 1304779

 3   at *2 (N.D. Cal. Mar. 20, 2015) (noting that, in addition to “an interest in prompt payment,” a

 4   successful litigant faces a “presumptive injury” from “delay of taxation of costs”) (citation

 5   omitted). In light of this interest in “prompt payment,” the Apple court refused to defer a decision

 6   on costs despite the presence of a pending appeal to the Ninth Circuit: “Recognizing that the

 7   prevailing party has an interest in the prompt payment of its taxable costs and in light of the need

 8   to finally bring the litigation before this Court to an end, the Court finds that there is no basis to

 9   defer a decision on the bill of cots pending [defendant’s] appeal.” 2014 WL 4745933, at *4.

10            The same interests that the Apple court relied upon are also present here. As in that case, it

11   is undeniable that Plaintiffs are entitled to their costs and reasonable attorneys’ fees under Civil

12   RICO2 and the Federal,3 Florida,4 and Maryland5 Wiretapping statutes, and, as the successful

13   parties, that Plaintiffs are also entitled to a “strong presumption” in favor of receiving their costs

14   under Federal Rule of Civil Procedure 54. See Miles v. California, 320 F.3d 986, 988 (9th Cir.

15   2003). And also as in that case, the instant action has been pending for many years; as such, there

16   is a need to “finally bring the litigation before this Court to an end.” 2014 WL 4745933, at *4.

17            A key distinction between this case and Freeman Investment Management Co. v. Frank

18   Russell Co., on which Defendants rely, is that in that case, the attorneys’ fees were being requested

19   by a successful defendant who had completely defeated the plaintiff’s claims (meaning that the

20   attorneys’ fee award was the only potential liability the plaintiff faced pending appeal). No 13-

21   CV-2856 JLS (RBB), 2017 WL 11420268, at *1 (S.D. Cal. Feb. 9, 2017) (“Frank Russell Co.”)).

22   2
       18 U.S.C. § 1964(c) (successful plaintiff “shall recover threefold the damages he sustains and
23   the costs of suit, including a reasonable attorney’s fee . . ..”).
     3
       18 U.S.C. § 2520(b)(3) (“In an action under this section, appropriate relief includes [¶] a
24   reasonable attorney’s fees and other litigation costs reasonably incurred.”)
25   4
       Florida’s Criminal Procedure & Corrections Code § 934.10(1)(d) (successful plaintiff “shall be
     entitled to recover . . . [a] reasonable attorney’s fee and other litigation costs reasonably
26   incurred.”).
27   5
       Md. Code Ann., Cts. & Jud. Proc. § 10-410(a)(3) (successful plaintiff “shall . . . be entitled to
     recover from any person: [¶] [a] reasonable attorney’s fee and other litigation costs reasonably
28   incurred.”).
                                                                                     Page 3
         PLS.’ OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO DEFER ADJUDICATION OF ATTORNEYS’
                                     FEES AND LITIGATION COSTS
                                       Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1062 Filed 03/06/20 Page 5 of 7


 1   Here, in contrast, Defendants are already facing a $2.2 million judgment, which they must bond in

 2   order to stay execution of the judgment pending appeal. See generally Verdict Form, Dkt. 1016.

 3   Defendants do not explain why they are able to post a bond for the judgment but not for the

 4   attorneys’ fees. In any event, that eventuality is part of the risk Defendants undertook when they

 5   engaged in a multiyear fraudulent scheme. Defendants should not be permitted to shift this risk to

 6   Plaintiffs, who, if the fees and costs are not included in Defendants’ bond, will be the ones left out

 7   in the cold if Defendants become unable to pay the full judgment value (including Plaintiffs’

 8   statutory fee awards). See Rachel v. Banana Republic, Inc., 831 F.2d 1503, 1505 n.1 (9th Cir.

 9   1987) (“The purpose of a supersedeas bond is to secure the appellees from a loss resulting from the

10   stay of execution and a full supersedeas bond should therefore be required.”) (citing Miami Int’l

11   Realty Co. v. Paynter, 807 F.2d 871, 873 (10th Cir. 1986)).

12   III.    THE COURT SHOULD NOT DEFER THE ISSUE, BASED SOLELY ON THE
             FACT THAT DEFENDANTS “FEEL OPTIMISTIC” THAT AN APPELLATE
13           COURT WILL REVERSE EITHER THIS COURT’S OR THE JURY’S
             FINDINGS.
14
             Ultimately, Defendants’ arguments are based on their belief that, because they will prevail
15
     on appeal, any current attempt by the Court to determine fees or costs will be moot. Mot. at 3-4.
16
     But Defendants do not explain why it is any more likely that a higher court will be convinced by
17
     the same arguments repeatedly rejected by either the Court or the jury. Defendants also do not
18
     offer support for their suggestion that the mere fact they “feel optimistic” (Jonna Decl. (Dkt. 1061-
19
     1) ¶ 3) about their chances on appeal is sufficient to warrant deferral of Plaintiffs’ statutory right to
20
     fees and costs; nor could they, as this argument is against existing case law. See Spitz Techs. Corp.,
21
     2018 WL 606149, at *2 (“merely raising a question of the merits on appeal is insufficient to show
22
     a likelihood of success on the merits,” so as to support granting a stay) (citing Leiva-Perez v.
23
     Holder, 640 F.3d 962, 966-67 (9th Cir. 2011)); Castillo-Antonio v. Iqbal, No. 14-cv-03316-KAW,
24
     2017 WL 1113300, at *5 (N.D. Cal. Mar. 24, 2017) (refusing to stay fee award; even though a fee
25
     motion “would not be ‘ripe’ if the Ninth Circuit” ruled in defendants’ favor, defendants made “no
26
     showing . . . that they [were] likely to prevail on an appeal”).
27
28
                                                                                  Page 4
      PLS.’ OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO DEFER ADJUDICATION OF ATTORNEYS’
                                  FEES AND LITIGATION COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1062 Filed 03/06/20 Page 6 of 7


 1                                         CONCLUSION

 2         For the foregoing reasons, Defendants’ motion should be denied.

 3
     March 6, 2020       Respectfully submitted:
 4
 5                                      By:    /s/ Rhonda R. Trotter
                                               Rhonda R. Trotter
 6                                      RHONDA R. TROTTER (No. 169241)
                                        OSCAR D. RAMALLO (No. 241487)
 7                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                        777 S. Figueroa Street, 44th Floor
 8                                      Los Angeles, California 90017
                                        Telephone:     (213) 243-4000
 9                                      Email: rhonda.trotter@arnoldporter.com
                                               oscar.ramallo@arnoldporter.com
10
                                        STEVEN L. MAYER (No. 62030)
11                                      SHARON D. MAYO (No. 150469)
                                        JEREMY T. KAMRAS (No. 237377)
12                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                        Three Embarcadero Center, 10th Floor
13                                      San Francisco, California 94111-4024
                                        Telephone:    (415) 471-3100
14                                      Facsimile:    (415) 471-3400
                                        Email: steve.mayer@arnoldporter.com
15                                             sharon.mayo@arnoldporter.com
16
                                        DIANA STERK (admitted pro hac vice)
17                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                        250 West 55th Street
18                                      New York, NY 10019-9710
                                        Telephone:     (212) 836-8000
19
                                        Email: diana.sterk@arnoldporter.com
20
                                        AMY L. BOMSE (No. 218669)
21                                      ROGERS JOSEPH O’DONNELL
                                        311 California St., 10th Floor
22                                      San Francisco, California 94104
                                        Telephone: (415) 956-2828
23
                                        Email: ABomse@rjo.com
24
                                        BETH H. PARKER (No. 104773)
25                                      PLANNED PARENTHOOD NORTHERN CALIFORNIA
                                        2185 Pacheco Street
26                                      Concord, California 94520
                                        Telephone:    (415) 531-1791
27                                      Email: beth.parker@ppnorcal.org

28                                      HELENE T. KRASNOFF (admitted pro hac vice)
                                        PLANNED PARENTHOOD FEDERATION OF
                                                                                  Page 5
      PLS.’ OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO DEFER ADJUDICATION OF ATTORNEYS’
                                  FEES AND LITIGATION COSTS
                                    Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1062 Filed 03/06/20 Page 7 of 7


                                    AMERICA
 1                                  1110 Vermont Avenue, NW, Suite 300
                                    Washington, D.C. 20005
 2                                  Telephone:    (202) 973-4800
                                    Email: helene.krasnoff@ppfa.org
 3
                                    Attorneys for Plaintiffs
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                  Page 6
      PLS.’ OPPOSITION TO DEFENDANTS’ CROSS-MOTION TO DEFER ADJUDICATION OF ATTORNEYS’
                                  FEES AND LITIGATION COSTS
                                    Case No: 3:16-cv-00236-WHO
